Exhibit 8.1 Compañía Cervecerías Unidas S.A. List of Significant Subsidiaries The following list contains the name, jurisdiction of incorporation and the names under which our significant subsidiaries do business, according to its definition under rule 1-02(w) of Regulation S-X, as of December 31, 2016. Name Jurisdiction of Incorporation Name Under Which Subsidiary Operates Line of Business Number of Omitted Subsidiaries Cervecera CCU Chile Ltda. Chile CCU Chile Beer production and marketing - Compañía Cervecerías Unidas Argentina S.A. Argentina CCU Argentina Beer production and marketing 2 Embotelladoras Chilenas Unidas S.A. Chile ECUSA Soft drinks, nectars, mineral water production and marketing 7 Viña San Pedro Tarapacá S.A . Chile VSPT Wine production and marketing 4 (1) The jurisdiction of incorporation of all of the omitted subsidiaries is outside of the United States.
